—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered March 9, 1998, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention concerning the sentencing court’s comments is unpreserved for appellate review (see, CPL 470.05 [2]). The defendant’s remaining contention is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.